DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, E(x) (shown in FIG. 9).
b.	The drawings also fail to comply with 37 CFR 1.84(p)(5) because they do not include one or more reference characters mentioned in the description.  Note, for instance, “22a” (disclosed as a “first shell portion” in line 5 of paragraph [0060]).
c.	The drawings fail to comply with 37 CFR 1.84(p)(4) because the same reference character has been used to designate plural distinct elements.  Note, for instance, that reference character 21 has been used to designate the following distinct elements:
1) 	a “cartridge” (as shown in FIG. 5, and as disclosed in line 6 of paragraph [0043], line 5 of paragraph [0096], lines 1, 3 and 4-5 of paragraph [0127], lines 1(twice) and 4 of paragraph [0129], lines 2 and 4 of paragraph [0135], line 4 of paragraph [0142], and lines 1 and 3 of paragraph [0150]), and
2)	a “core portion” (currently unlabeled in the drawings, but disclosed in line 5 of paragraph [0058], and line 3 of paragraph [0059]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
b.	The abstract of the disclosure is objected to because it is not limited to a single paragraph within the range of 50 to 150 words in length and it includes legal phraseology, i.e., “Solving Means” in line 5 thereof.  See MPEP § 608.01(b).
c.	In line 2 of paragraph [0053], “magnetic recording medium 10” should be changed to --magnetic recording medium 1-- in order to be consistent with the remainder of the disclosure.
d.	In line 2 of paragraph [0134], “a second the head unit 30b” should be corrected to read --a second head unit 30b--.
e.	In line 7 of claim 1, “the degree of perpendicular orientation” should be corrected to read --a degree of perpendicular orientation--.
f.	In line 2 of claim 11, “the degree of longitudinal orientation” should be corrected to read --a degree of longitudinal orientation--.
g.	In line 8 of claim 27, “the degree of perpendicular orientation” should be corrected to read --a degree of perpendicular orientation--.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20 and 23 of U.S. Patent No. 11,031,033 in view of Kasada (US 2018/0374507).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over claims 1, 3-20 and 23 of U.S. Patent No. 11,031,033 in view of Kasada (US 2018/0374507) as follows:
With respect to pending claim 1, U.S. Patent No. 11,031,033 claims a tape-shaped magnetic recording medium (line 1 of patented claim 1) comprising a base material (lines 3-4 of patented claim 1); and a magnetic layer (line 5 of patented claim 1), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 1-3 of patented claim 1), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 10-11 of patented claim 1) and a servo band long in the longitudinal direction (lines 12-13 of patented claim 1), a data signal being written to the data band (lines 10-12 of patented claim 1), a servo signal being written to the servo band (lines 12-13 of patented claim 1), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 13-15 of patented claim 1), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (lines 15-17 of patented claim 1), and a thickness of the magnetic layer is 90 nm or less (lines 17-18 of patented claim 1).
With respect to pending claim 1, U.S. Patent No. 11,031,033 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.
With respect to pending claim 1, U.S. Patent No. 11,031,033 also does not claim “a thickness of the base material is 4.2 µm or less.”  Kasada (US 2018/0374507), however, teaches that a base material thickness within the claimed range is well within the level of ordinary skill in the art (see paragraph [0019], for instance).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that a thickness of the base material is 4.2 µm or less.
With respect to pending claim 2, U.S. Patent No. 11,031,033 claims wherein the full width at half maximum of the isolated waveform is 170 nm or less (lines 2-4 of patented claim 3, for instance).
With respect to pending claim 3, U.S. Patent No. 11,031,033 claims wherein the full width at half maximum of the isolated waveform is 150 nm or less (lines 2-4 of patented claim 4, for instance).
With respect to pending claim 4, U.S. Patent No. 11,031,033 claims wherein the full width at half maximum of the isolated waveform is 130 nm or less (lines 2-4 of patented claim 5, for instance).
With respect to pending claim 5, U.S. Patent No. 11,031,033 claims wherein the full width at half maximum of the isolated waveform is 110 nm or less (lines 2-4 of patented claim 6, for instance).
With respect to pending claim 6, U.S. Patent No. 11,031,033 claims wherein the degree of perpendicular orientation is 70% or more (lines 2-4 of patented claim 7).
With respect to pending claim 7, U.S. Patent No. 11,031,033 claims wherein the degree of perpendicular orientation is 75% or more (lines 2-4 of patented claim 8).
With respect to pending claim 8, U.S. Patent No. 11,031,033 claims wherein the degree of perpendicular orientation is 80% or more (lines 2-4 of patented claim 9).
With respect to pending claim 9, U.S. Patent No. 11,031,033 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction (lines 2-6 of patented claim 10), a servo signal recording pattern includes a plurality of stripes inclined at a predetermined azimuth angle with respect to the width direction (lines 7-9 of patented claim 10), and a distance between a point P1 and a point P2 in the longitudinal direction is 0.08 µm or more, the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes, the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (lines 10-15 of patented claim 10).
With respect to pending claim 10, U.S. Patent No. 11,031,033 claims wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (lines 2-4 of patented claim 11).
With respect to pending claim 11, U.S. Patent No. 11,031,033 claims wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (lines 2-4 of patented claim 12).
With respect to pending claim 12, U.S. Patent No. 11,031,033 claims wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (lines 2-4 of patented claim 13).
With respect to pending claim 13, U.S. Patent No. 11,031,033 claims wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (lines 2-5 of patented claim 14).
With respect to pending claim 14, U.S. Patent No. 11,031,033 claims wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (lines 2-5 of patented claim 15).
With respect to pending claim 15, U.S. Patent No. 11,031,033 claims wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (lines 2-5 of patented claim 16).
With respect to pending claim 16, U.S. Patent No. 11,031,033 claims wherein a width of the servo band is 95 µm or less (lines 2-3 of patented claim 17).
With respect to pending claim 17, U.S. Patent No. 11,031,033 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction, and the recording track width is 2.0 µm or less (lines 2-7 of patented claim 18).
With respect to pending claim 18, U.S. Patent No. 11,031,033 claims wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (lines 2-5 of patented claim 19).
With respect to pending claim 19, U.S. Patent No. 11,031,033 claims wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (lines 2-3 of patented claim 20).
With respect to pending claim 27, U.S. Patent No. 11,031,033 claims a cartridge including a tape-shaped magnetic recording medium (lines 1-2 of patented claim 23) including a base material (lines 4-5 of patented claim 23), and a magnetic layer (line 5 of patented claim 23), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 2-4 of patented claim 23), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 9-10 of patented claim 23) and a servo band long in the longitudinal direction (lines 11-12 of patented claim 23), a data signal being written to the data band (lines 9-11 of patented claim 23), a servo signal being written to the servo band (lines 11-12 of patented claim 23), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 12-14 of patented claim 23), a full width at half maximum of an isolated waveform in a reproduced waveform of the data signal is 185 nm or less (lines 14-16 of patented claim 23), and a thickness of the magnetic layer is 90 nm or less (lines 16-17 of patented claim 23).
With respect to pending claim 27, U.S. Patent No. 11,031,033 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.
With respect to pending claim 27, U.S. Patent No. 11,031,033 also does not claim “a thickness of the base material is 4.2 µm or less.”  Kasada (US 2018/0374507), however, teaches that a base material thickness within the claimed range is well within the level of ordinary skill in the art (see paragraph [0019], for instance).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that a thickness of the base material is 4.2 µm or less.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,183,209.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over claims 1-27 of U.S. Patent No. 11,183,209 as follows:
With respect to pending claim 1, U.S. Patent No. 11,183,209 claims a tape-shaped magnetic recording medium (line 1 of patented claim 1) comprising a base material (lines 3-4 of patented claim 1); and a magnetic layer (line 5 of patented claim 1), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 1-3 of patented claim 1), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 6-7 of patented claim 1) and a servo band long in the longitudinal direction (lines 8-9 of patented claim 1), a data signal being written to the data band (lines 6-8 of patented claim 1), a servo signal being written to the servo band (lines 8-9 of patented claim 1), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 9-11 of patented claim 1), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (lines 11-13 of patented claim 1), a thickness of the magnetic layer is 90 nm or less (lines 13-14 of patented claim 1), and a thickness of the base material is 4.2 µm or less (lines 14-16 of patented claim 1).
With respect to pending claim 1, U.S. Patent No. 11,183,209 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.
With respect to pending claim 2, U.S. Patent No. 11,183,209 claims wherein the full width at half maximum of the isolated waveform is 170 nm or less (lines 2-4 of patented claim 2, for instance).
With respect to pending claim 3, U.S. Patent No. 11,183,209 claims wherein the full width at half maximum of the isolated waveform is 150 nm or less (lines 2-4 of patented claim 3, for instance).
With respect to pending claim 4, U.S. Patent No. 11,183,209 claims wherein the full width at half maximum of the isolated waveform is 130 nm or less (lines 2-4 of patented claim 4, for instance).
With respect to pending claim 5, U.S. Patent No. 11,183,209 claims wherein the full width at half maximum of the isolated waveform is 110 nm or less (lines 2-4 of patented claim 5, for instance).
With respect to pending claim 6, U.S. Patent No. 11,183,209 claims wherein the degree of perpendicular orientation is 70% or more (lines 2-4 of patented claim 6).
With respect to pending claim 7, U.S. Patent No. 11,183,209 claims wherein the degree of perpendicular orientation is 75% or more (lines 2-4 of patented claim 7).
With respect to pending claim 8, U.S. Patent No. 11,183,209 claims wherein the degree of perpendicular orientation is 80% or more (lines 2-4 of patented claim 8).
With respect to pending claim 9, U.S. Patent No. 11,183,209 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction (lines 2-6 of patented claim 9), a servo signal recording pattern includes a plurality of stripes inclined at a predetermined azimuth angle with respect to the width direction (lines 7-9 of patented claim 9), and a distance between a point P1 and a point P2 in the longitudinal direction is 0.08 µm or more, the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes, the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (lines 10-15 of patented claim 9).
With respect to pending claim 10, U.S. Patent No. 11,183,209 claims wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (lines 2-4 of patented claim 10).
With respect to pending claim 11, U.S. Patent No. 11,183,209 claims wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (lines 2-4 of patented claim 11).
With respect to pending claim 12, U.S. Patent No. 11,183,209 claims wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (lines 2-4 of patented claim 12).
With respect to pending claim 13, U.S. Patent No. 11,183,209 claims wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (lines 2-5 of patented claim 13).
With respect to pending claim 14, U.S. Patent No. 11,183,209 claims wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (lines 2-5 of patented claim 14).
With respect to pending claim 15, U.S. Patent No. 11,183,209 claims wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (lines 2-5 of patented claim 15).
With respect to pending claim 16, U.S. Patent No. 11,183,209 claims wherein a width of the servo band is 95 µm or less (lines 2-3 of patented claim 16).
With respect to pending claim 17, U.S. Patent No. 11,183,209 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction, and the recording track width is 2.0 µm or less (lines 2-7 of patented claim 17).
With respect to pending claim 18, U.S. Patent No. 11,183,209 claims wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (lines 2-5 of patented claim 18).
With respect to pending claim 19, U.S. Patent No. 11,183,209 claims wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (lines 2-5 of patented claim 19).
With respect to pending claim 20, U.S. Patent No. 11,183,209 claims wherein a value of σ1.5-σ0.5 is 0.6 N or less in a tensile test of the magnetic recording medium in the longitudinal direction, σ0.5 being a load at an elongation of 0.5% in the magnetic recording medium, σ1.5 being a load at an elongation of 1.5% in the magnetic recording medium (lines 2-9 of patented claim 20).
With respect to pending claim 21, U.S. Patent No. 11,183,209 claims wherein a shrinkage ratio in the longitudinal direction when the magnetic recording medium is preserved at 60°C for 72 hours is 0.1% or less (lines 2-5 of patented claim 21).
With respect to pending claim 23, U.S. Patent No. 11,183,209 claims wherein a thickness of the magnetic recording medium is 5.6 µm or less (lines 2-4 of patented claim 22).
With respect to pending claim 23, U.S. Patent No. 11,183,209 claims wherein a value of (TL-TB)/TB is 0.41 or less, TB being a thickness of the base material, TL being a thickness of the magnetic recording medium (lines 2-6 of patented claim 23).
With respect to pending claim 24, U.S. Patent No. 11,183,209 claims wherein a Young's modulus of the magnetic recording medium in the longitudinal direction is 8.5 GPa or less (lines 2-5 of patented claim 24).
With respect to pending claim 25, U.S. Patent No. 11,183,209 claims wherein a Young's modulus of the base material in the longitudinal direction is 8.0 GPa or less (lines 2-4 of patented claim 25).
With respect to pending claim 26, U.S. Patent No. 11,183,209 claims wherein a width of the magnetic recording medium is adjusted by increasing or decreasing tension in the longitudinal direction (lines 2-5 of patented claim 26).
With respect to pending claim 27, U.S. Patent No. 11,183,209 claims a cartridge including a tape-shaped magnetic recording medium (lines 1-2 of patented claim 27) including a base material (lines 4-5 of patented claim 27), and a magnetic layer (line 5 of patented claim 27), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 2-4 of patented claim 27), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 6-7 of patented claim 27) and a servo band long in the longitudinal direction (lines 8-9 of patented claim 27), a data signal being written to the data band (lines 6-8 of patented claim 27), a servo signal being written to the servo band (lines 8-9 of patented claim 27), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 9-11 of patented claim 27), a full width at half maximum of an isolated waveform in a reproduced waveform of the data signal is 185 nm or less (lines 11-13 of patented claim 27), a thickness of the magnetic layer is 90 nm or less (lines 13-14 of patented claim 27), and a thickness of the base material is 4.2 µm or less (lines 14-16 of patented claim 27).
With respect to pending claim 27, U.S. Patent No. 11,183,209 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.

Claims 1-19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,302,351.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over claims 1-20 of U.S. Patent No. 11,302,351 as follows:
With respect to pending claim 1, U.S. Patent No. 11,302,351 claims a tape-shaped magnetic recording medium (lines 1 and 4 of patented claim 1) comprising a base material (line 2 of patented claim 1); and a magnetic layer (line 3 of patented claim 1), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 4-6 of patented claim 1), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 7-9 of patented claim 1) and a servo band long in the longitudinal direction (lines 7 and 10-11 of patented claim 1), a data signal being written to the data band (line 8 of patented claim 1), a servo signal being written to the servo band (lines 9-10 of patented claim 1), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 11-13 of patented claim 1), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (lines 14-16 of patented claim 1), a thickness of the magnetic layer is 90 nm or less (line 17 of patented claim 1), and a thickness of the base material is 4.2 µm or less (line 18 of patented claim 1).
With respect to pending claim 1, U.S. Patent No. 11,302,351 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.
With respect to pending claim 2, U.S. Patent No. 11,302,351 claims wherein the full width at half maximum of the isolated waveform is 170 nm or less (lines 2-4 of patented claim 2, for instance).
With respect to pending claim 3, U.S. Patent No. 11,302,351 claims wherein the full width at half maximum of the isolated waveform is 150 nm or less (lines 2-4 of patented claim 3, for instance).
With respect to pending claim 4, U.S. Patent No. 11,302,351 claims wherein the full width at half maximum of the isolated waveform is 130 nm or less (lines 2-4 of patented claim 4, for instance).
With respect to pending claim 5, U.S. Patent No. 11,302,351 claims wherein the full width at half maximum of the isolated waveform is 110 nm or less (lines 2-4 of patented claim 5, for instance).
With respect to pending claim 6, U.S. Patent No. 11,302,351 claims wherein the degree of perpendicular orientation is 70% or more (lines 2-3 of patented claim 6).
With respect to pending claim 7, U.S. Patent No. 11,302,351 claims wherein the degree of perpendicular orientation is 75% or more (lines 2-3 of patented claim 7).
With respect to pending claim 8, U.S. Patent No. 11,302,351 claims wherein the degree of perpendicular orientation is 80% or more (lines 2-3 of patented claim 8).
With respect to pending claim 9, U.S. Patent No. 11,302,351 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction (lines 2-6 of patented claim 9), a servo signal recording pattern includes a plurality of stripes inclined at a predetermined azimuth angle with respect to the width direction (lines 7-9 of patented claim 9), and a distance between a point P1 and a point P2 in the longitudinal direction is 0.08 µm or more, the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes, the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (lines 10-16 of patented claim 9).
With respect to pending claim 10, U.S. Patent No. 11,302,351 claims wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (lines 2-4 of patented claim 10).
With respect to pending claim 11, U.S. Patent No. 11,302,351 claims wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (lines 2-4 of patented claim 11).
With respect to pending claim 12, U.S. Patent No. 11,302,351 claims wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (lines 2-4 of patented claim 12).
With respect to pending claim 13, U.S. Patent No. 11,302,351 claims wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (lines 2-5 of patented claim 13).
With respect to pending claim 14, U.S. Patent No. 11,302,351 claims wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (lines 2-5 of patented claim 14).
With respect to pending claim 15, U.S. Patent No. 11,302,351 claims wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (lines 2-5 of patented claim 15).
With respect to pending claim 16, U.S. Patent No. 11,302,351 claims wherein a width of the servo band is 95 µm or less (lines 2-3 of patented claim 16).
With respect to pending claim 17, U.S. Patent No. 11,302,351 claims wherein the data band includes a plurality of recording tracks that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width for each track in the width direction, and the recording track width is 2.0 µm or less (lines 2-7 of patented claim 17).
With respect to pending claim 18, U.S. Patent No. 11,302,351 claims wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (lines 2-4 of patented claim 18).
With respect to pending claim 19, U.S. Patent No. 11,302,351 claims wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (lines 2-4 of patented claim 19).
With respect to pending claim 27, U.S. Patent No. 11,302,351 claims a cartridge including a tape-shaped magnetic recording medium (lines 1-2 and 5 of patented claim 20) including a base material (line 3 of patented claim 20), and a magnetic layer (line 4 of patented claim 20), the magnetic recording medium being long in a longitudinal direction and short in a width direction (lines 5-7 of patented claim 20), wherein the magnetic layer includes a data band long in the longitudinal direction (lines 8-10 of patented claim 20) and a servo band long in the longitudinal direction (lines 8 and 11-12 of patented claim 20), a data signal being written to the data band (line 9 of patented claim 20), a servo signal being written to the servo band (lines 10-11 of patented claim 20), the degree of perpendicular orientation of the magnetic layer being 65% or more (lines 12-14 of patented claim 20), a full width at half maximum of an isolated waveform in a reproduced waveform of the data signal is 185 nm or less (lines 15-17 of patented claim 20), a thickness of the magnetic layer is 90 nm or less (line 18 of patented claim 20), and a thickness of the base material is 4.2 µm or less (line 19 of patented claim 20).
With respect to pending claim 27, U.S. Patent No. 11,302,351 does not claim that the reproduced waveform is that “of the data signal.”  A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed that the reproduced waveform is that of the data signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (US 2020/0402531).
Yamaga et al. (US 2020/0402531) teach a tape-shaped magnetic recording medium (1) comprising a base material (11); and a magnetic layer (13), the magnetic recording medium being long in a longitudinal direction (X) and short in a width direction (Y), wherein the magnetic layer includes a data band (d0, for instance) long in the longitudinal direction and a servo band (s0, for instance) long in the longitudinal direction, a data signal being written to the data band (see paragraph [0135], for instance), a servo signal being written to the servo band (see paragraph [0135], for instance), the degree of perpendicular orientation of the magnetic layer being 65% or more (see paragraph [0056], for instance), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (see paragraph [0246], for instance), a thickness of the magnetic layer is 90 nm or less (see paragraph [0057], for instance), and a thickness of the base material is 4.2 µm or less (see paragraph [0048], for instance) [as per claim 1]; wherein the full width at half maximum of the isolated waveform is 170 nm or less (see paragraph [0246], for instance) [as per claim 2]; wherein the full width at half maximum of the isolated waveform is 150 nm or less (see paragraph [0246], for instance) [as per claim 3]; wherein the full width at half maximum of the isolated waveform is 130 nm or less (see paragraph [0246], for instance) [as per claim 4]; wherein the full width at half maximum of the isolated waveform is 110 nm or less (see paragraph [0239], for instance) [as per claim 5]; wherein the degree of perpendicular orientation is 70% or more (see paragraph [0247], for instance) [as per claim 6]; wherein the degree of perpendicular orientation is 75% or more (see paragraph [0247], for instance) [as per claim 7]; wherein the degree of perpendicular orientation is 80% or more (see paragraph [0247], for instance) [as per claim 8]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, a servo signal recording pattern (6) includes a plurality of stripes (each 7) inclined at a predetermined azimuth angle (α) with respect to the width direction (as shown in FIG. 4, for instance), and a distance (D) between a point P1 and a point P2 in the longitudinal direction (as shown in FIG. 10, for instance) is 0.08 µm or more (see paragraph [0229], for instance), the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes (as shown in FIG. 10, for instance), the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (as shown in FIG. 10, for instance) [as per claim 9]; wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (see paragraph [0249], for instance) [as per claim 10]; wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (see paragraph [0056], for instance) [as per claim 11]; wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (see paragraph [0123], for instance) [as per claim 12]; wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (see paragraph [0136], for instance) [as per claim 13]; wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (see paragraph [0022], for instance) [as per claim 14]; wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (see paragraph [0023], for instance) [as per claim 15]; wherein a width of the servo band is 95 µm or less (see paragraph [0024], for instance) [as per claim 16]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, and the recording track width is 2.0 µm or less (see paragraph [0025], for instance) [as per claim 17]; wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (see paragraph [0026], for instance) [as per claim 18]; wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (see paragraph [0027], for instance) [as per claim 19]; wherein a thickness of the magnetic recording medium is 5.6 µm or less (see paragraph [0120], for instance) [as per claim 22]; and wherein the tape-shaped magnetic recording medium is a component of a cartridge (21) including the tape-shaped magnetic recording medium (as shown in FIG. 5, for instance) [as per claim 27].
Yamaga et al. (US 2020/0402531), however, teach that the reproduced waveform is that of the servo signal and not “of the data signal.”
A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the reproduced waveform in Yamaga et al. (US 2020/0402531) be that of the data signal.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (US 2020/0411042).
Yamaga et al. (US 2020/0411042) teach a tape-shaped magnetic recording medium (1) comprising a base material (11); and a magnetic layer (13), the magnetic recording medium being long in a longitudinal direction (X) and short in a width direction (Y), wherein the magnetic layer includes a data band (d0, for instance) long in the longitudinal direction and a servo band (s0, for instance) long in the longitudinal direction, a data signal being written to the data band (see paragraph [0153], for instance), a servo signal being written to the servo band (see paragraph [0153], for instance), the degree of perpendicular orientation of the magnetic layer being 65% or more (see paragraph [0068], for instance), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (see paragraph [0260], for instance), a thickness of the magnetic layer is 90 nm or less (see paragraph [0069], for instance), and a thickness of the base material is 4.2 µm or less (see paragraph [0060], for instance) [as per claim 1]; wherein the full width at half maximum of the isolated waveform is 170 nm or less (see paragraph [0260], for instance) [as per claim 2]; wherein the full width at half maximum of the isolated waveform is 150 nm or less (see paragraph [0260], for instance) [as per claim 3]; wherein the full width at half maximum of the isolated waveform is 130 nm or less (see paragraph [0260], for instance) [as per claim 4]; wherein the full width at half maximum of the isolated waveform is 110 nm or less (see paragraph [0252], for instance) [as per claim 5]; wherein the degree of perpendicular orientation is 70% or more (see paragraph [0261], for instance) [as per claim 6]; wherein the degree of perpendicular orientation is 75% or more (see paragraph [0261], for instance) [as per claim 7]; wherein the degree of perpendicular orientation is 80% or more (see paragraph [0261], for instance) [as per claim 8]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, a servo signal recording pattern (6) includes a plurality of stripes (each 7) inclined at a predetermined azimuth angle (α) with respect to the width direction (as shown in FIG. 4, for instance), and a distance (D) between a point P1 and a point P2 in the longitudinal direction (as shown in FIG. 10, for instance) is 0.08 µm or more (see paragraph [0243], for instance), the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes (as shown in FIG. 10, for instance), the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (as shown in FIG. 10, for instance) [as per claim 9]; wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (see paragraph [0263], for instance) [as per claim 10]; wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (see paragraph [0068], for instance) [as per claim 11]; wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (see paragraph [0135], for instance) [as per claim 12]; wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (see paragraph [0154], for instance) [as per claim 13]; wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (see paragraph [0022], for instance) [as per claim 14]; wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (see paragraph [0023], for instance) [as per claim 15]; wherein a width of the servo band is 95 µm or less (see paragraph [0024], for instance) [as per claim 16]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, and the recording track width is 2.0 µm or less (see paragraph [0025], for instance) [as per claim 17]; wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (see paragraph [0026], for instance) [as per claim 18]; wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (see paragraph [0027], for instance) [as per claim 19]; wherein a value of σ1.5-σ0.5 is 0.6 N or less in a tensile test of the magnetic recording medium in the longitudinal direction, σ0.5 being a load at an elongation of 0.5% in the magnetic recording medium, σ1.5 being a load at an elongation of 1.5% in the magnetic recording medium (see paragraph [0028], for instance) [as per claim 20]; wherein a shrinkage ratio in the longitudinal direction when the magnetic recording medium is preserved at 60°C for 72 hours is 0.1% or less (see paragraph [0029], for instance) [as per claim 21]; wherein a thickness of the magnetic recording medium is 5.6 µm or less (see paragraph [0030], for instance) [as per claim 22]; wherein a value of (TL-TB)/TB is 0.41 or less, TB being a thickness of the base material, TL being a thickness of the magnetic recording medium (see paragraph [0031], for instance) [as per claim 23]; wherein a Young's modulus of the magnetic recording medium in the longitudinal direction is 8.5 GPa or less (see paragraph [0032], for instance) [as per claim 24]; wherein a Young's modulus of the base material in the longitudinal direction is 8.0 GPa or less (see paragraph [0033], for instance) [as per claim 25]; wherein a width of the magnetic recording medium is adjusted by increasing or decreasing tension in the longitudinal direction (see paragraph [0034], for instance) [as per claim 26]; and wherein the tape-shaped magnetic recording medium is a component of a cartridge (21) including the tape-shaped magnetic recording medium (as shown in FIG. 5, for instance) [as per claim 27].
Yamaga et al. (US 2020/0411042), however, teach that the reproduced waveform is that of the servo signal and not “of the data signal.”
A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the reproduced waveform in Yamaga et al. (US 2020/0411042) be that of the data signal.

Claims 1-19, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa et al. (US 2021/0012805).
Terakawa et al. (US 2021/0012805) teach a tape-shaped magnetic recording medium (1) comprising a base material (11); and a magnetic layer (13), the magnetic recording medium being long in a longitudinal direction (X) and short in a width direction (Y), wherein the magnetic layer includes a data band (d0, for instance) long in the longitudinal direction and a servo band (s0, for instance) long in the longitudinal direction, a data signal being written to the data band (see paragraph [0149], for instance), a servo signal being written to the servo band (see paragraph [0149], for instance), the degree of perpendicular orientation of the magnetic layer being 65% or more (see paragraph [0063], for instance), a full width at half maximum of an isolated waveform in a reproduced waveform is 185 nm or less (see paragraph [0256], for instance), a thickness of the magnetic layer is 90 nm or less (see paragraph [0064], for instance), and a thickness of the base material is 4.2 µm or less (see paragraph [0055], for instance) [as per claim 1]; wherein the full width at half maximum of the isolated waveform is 170 nm or less (see paragraph [0256], for instance) [as per claim 2]; wherein the full width at half maximum of the isolated waveform is 150 nm or less (see paragraph [0256], for instance) [as per claim 3]; wherein the full width at half maximum of the isolated waveform is 130 nm or less (see paragraph [0256], for instance) [as per claim 4]; wherein the full width at half maximum of the isolated waveform is 110 nm or less (see paragraph [0248], for instance) [as per claim 5]; wherein the degree of perpendicular orientation is 70% or more (see paragraph [0257], for instance) [as per claim 6]; wherein the degree of perpendicular orientation is 75% or more (see paragraph [0257], for instance) [as per claim 7]; wherein the degree of perpendicular orientation is 80% or more (see paragraph [0257], for instance) [as per claim 8]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, a servo signal recording pattern (6) includes a plurality of stripes (each 7) inclined at a predetermined azimuth angle (α) with respect to the width direction (as shown in FIG. 4, for instance), and a distance (D) between a point P1 and a point P2 in the longitudinal direction (as shown in FIG. 10, for instance) is 0.08 µm or more (see paragraph [0239], for instance), the point P1 representing an arbitrary point on an arbitrary stripe of the plurality of stripes (as shown in FIG. 10, for instance), the point P2 representing a point on the arbitrary stripe located away from the point P1 in the width direction by an amount corresponding to the recording track width (as shown in FIG. 10, for instance) [as per claim 9]; wherein the distance between the point P1 and the point P2 in the longitudinal direction is 0.62 µm or less (see paragraph [0259], for instance) [as per claim 10]; wherein the degree of longitudinal orientation of the magnetic layer is 35% or less (see paragraph [0063], for instance) [as per claim 11]; wherein a coercive force of the magnetic recording medium in the longitudinal direction is 2,000 Oe or less (see paragraph [0131], for instance) [as per claim 12]; wherein a ratio of an area of the servo band to an area of an entire surface of the magnetic layer is 4.0% or less (see paragraph [0150], for instance) [as per claim 13]; wherein the magnetic layer contains a magnetic powder, and the magnetic powder has a particle volume of 2,300 nm3 or less (see paragraph [0023], for instance) [as per claim 14]; wherein the number of data bands is 4n (n represents an integer greater than or equal to two), and the number of servo bands is 4n+1 (see paragraph [0024], for instance) [as per claim 15]; wherein a width of the servo band is 95 µm or less (see paragraph [0025], for instance) [as per claim 16]; wherein the data band includes a plurality of recording tracks (each 5) that is long in the longitudinal direction, aligned in the width direction, and has a predetermined recording track width (Wd) for each track in the width direction, and the recording track width is 2.0 µm or less (see paragraph [0026], for instance) [as per claim 17]; wherein one bit length in the longitudinal direction in a data signal to be recorded on the data band is 48 nm or less (see paragraph [0027], for instance) [as per claim 18]; wherein the magnetic layer includes a magnetic powder of hexagonal ferrite, ε-iron oxide, or cobalt-containing ferrite (see paragraph [0028], for instance) [as per claim 19]; wherein a thickness of the magnetic recording medium is 5.6 µm or less (see paragraph [0128], for instance) [as per claim 22]; and wherein the tape-shaped magnetic recording medium is a component of a cartridge (21) including the tape-shaped magnetic recording medium (as shown in FIG. 5, for instance) [as per claim 27].
Terakawa et al. (US 2021/0012805), however, teach that the reproduced waveform is that of the servo signal and not “of the data signal.”
A person of ordinary skill in the art, however, would have realized the applicable benefit to any reproduced waveform regardless of signal origin.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the reproduced waveform in Terakawa et al. (US 2021/0012805) be that of the data signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688